UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 98-50091
                          Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                               VERSUS


                 CESAR OCTAVIO MORALES-HINOJOSA,

                                                Defendant-Appellant.




          Appeal from the United States District Court
                For the Western District of Texas
                          EP-97-CR-569-1-DB
                           August 13, 1998


Before Duhé, Benavides, and Parker, Circuit Judges.

ROBERT M. PARKER, Circuit Judge*:

     Court-appointed counsel for Cesar Octavio Morales-Hinojosa has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967)

and a motion for leave to withdraw as counsel.      Morales-Hinojosa

has filed a response.    Upon independent review of the record, we

find that counsel’s Anders brief is inadequate.     In order for an

Anders brief to be adequate, counsel must refer to anything in the


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
record that might arguably support the appeal.             Id. at 744.       Our

independent    review   reveals      two    potential    errors     which    are

conspicuously absent from the Anders brief.              We do not foreclose

the possibility that other errors exist.

      Accordingly, it is ordered that counsel’s motion for leave to

withdraw as counsel is denied.             It is further ordered that the

Anders brief be stricken. It is further ordered that counsel brief

the sufficiency of the district court’s explanation of the effects

of violating supervised release and explanation that the answers

Morales-Hinojosa would provide to the court’s questions could later

be   used   against   him   in   a   prosecution   for    perjury    or     false

statement.

      MOTION DENIED.    ANDERS BRIEF STRICKEN.




                                       2